Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takens (WO 2010/016757).
Takens shows a spiral conveyor system which transports articles between levels having a support best shown in Figure 1A which extends vertically between levels, a conveyor assembly coupled with the support 31, a first spiral conveyor 7 which defines a first conveying surface, a second spiral conveyor 8 which defines a second conveying surface, the second conveying surface is independently operable relative to the first conveying surface (see page 11, line 6) and the first and second conveyors are positioned around the support in a double helical configuration in a interleaved configuration about a longitudinal axis.
Re claim 2, the conveyors 7 and 8 are arranged in an inclining and a declining direction from a lower elevation to an upper elevation and from a higher to a lower elevation.
Re claim 3, the conveyors 7 and 8 move in opposing inclining and declining directions.
Re claim 4, the conveyors 7 and 8 may be driven in the same direction as they are independently controlled and driven.
Re claim 5, support arms are shown in Figure 1A.
Re claim 6, the arms are longitudinally and rotationally offset relative to an adjacent arm.
Re claim 7, the arms are located at different heights.
Re claims 11 and 12, the conveyors define rises which are equal.
Re claim 14, it is inherent that another spiral conveyor could be used is so desired.
Re claim 16, Figure 1 shows one or more curved portions as well as one or more straight portions.
Re claim 17, shown is a transfer section 11.
Re claim 18, a generally vertical support is shown as well as first and second spiral conveyors 7 and 8 which move articles between different levels.
Re claim 19, as per claim 2 rejection.
Re claim 20, spiral conveyors 7 and 8 define first and second support surfaces which are independently driven in inclining and declining directions in opposing directions.
Allowable Subject Matter
Claims 8-10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 4,613,037) and DeGennaro et al. (US 6,523,677) shows spiral conveyors having first and second spiral conveyors moving in opposite directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                        10/20/2022